Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.









Exhibit 10.01




LICENSE AGREEMENT

between

BIODEL, INC.
  


and

AEGIS THERAPEUTICS, LLC





June 8, 2012





--------------------------------------------------------------------------------










Confidential




LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”), effective as of June 8, 2012 (the “
Effective Date”), is entered into between AEGIS THERAPEUTICS, LLC, a California
limited liability company (“Aegis”), and BIODEL, INC. , a Delaware corporation
(“Biodel”).

Recitals

A.

Aegis has rights in certain proprietary technology regarding the chemically
synthesizable delivery enhancement and stability agents that, among other
things, allow non-invasive systemic delivery of potent peptide, protein, and
large molecule drugs.

B.

Biodel desires to develop and commercialize therapeutic products that utilize
such proprietary technology of Aegis for the delivery of the Compound (as
defined below).

C.

Biodel desires to obtain from Aegis, and Aegis is willing to grant to Biodel, a
license to commercialize such therapeutic products, on the terms and conditions
set forth below.

Based on the foregoing Recitals, and the mutual covenants set forth below, the
parties agree as follows:

1.

DEFINITIONS

For purposes of this Agreement, the terms defined in Exhibit A attached hereto
shall have the defined meanings as set forth in Exhibit A.

2.

REPRESENTATIONS AND WARRANTIES

2.1

Both Parties. Each party represents and warrants to the other party as follows:

2.1.1

Organization. Such party is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized.

2.1.2

Authorization and Enforcement of Obligations. Such party (a) has the requisite
power and authority and the legal right to enter into this Agreement and to
perform its obligations hereunder; and (b) has taken all requisite action on its
part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder. This Agreement has been duly executed
and delivered on behalf of such party, and constitutes a legal, valid, binding
obligation, enforceable against such party in accordance with its terms.

2.1.3

Consents. Except for any approvals and the like from the FDA or similar
government agencies in the Territory, which Biodel may obtain to market the
Product in connection with this Agreement, all necessary consents, approvals and
authorizations of all governmental authorities and other persons or entities
required to be obtained by such party in connection with this Agreement have
been obtained.

2.1.4

No Conflict. The execution and delivery of this Agreement and the performance of
such party’s obligations hereunder (a) do not conflict with or violate any
requirement of applicable laws, regulations or orders of governmental bodies;
and (b) do not conflict with, or constitute a default under, any contractual
obligation of such party.

2.2

Aegis Additional Representations and Warranties. Aegis hereby represents and
warrants to Biodel that:





1







--------------------------------------------------------------------------------

Confidential




2.2.1

Intellectual Property Matters.

(a)

 Exhibit 2.2.1 sets forth a true, correct and complete list of all Aegis Patents
Rights, and for each patent and patent application Aegis has identified (i) the
owner, (ii) the countries in which such listed item is patented or registered or
in which an application for patent or for registration is pending, (iii) the
application number, (iv) the patent or registration number, as applicable, (v)
the earliest relied upon priority filing date for determination of the
expiration date, (vi) the expiration date, as applicable, including any
applicable patent term extensions or supplemental protection certificates, and
(vii) the due date(s) for any applicable maintenance, annuity or renewal fee.

(b)

 Aegis has no knowledge that the Aegis Patent Rights are invalid and
unenforceable.

(c)

 Each of the patents and patent applications included in the Aegis Patents
Rights properly identifies each and every inventor of the claims thereof as
determined in accordance with the laws of the jurisdiction in which such patent
is issued or such application is pending.

(d)

 Each person who has or has had any rights in or to each of the Aegis Patents
Rights has executed an agreement assigning his, her or its entire right, title
and interest in and to such Aegis Patents Rights to the owner thereof as
identified on Exhibit 2.2.1.

(e)

 To Aegis’ knowledge, each owner and inventor of each of the Aegis Patents
Rights has complied in all material respects with all applicable duties of
candor and good faith in dealing with any patent office, including the duty to
disclose to any applicable patent office all information known to be material to
patentability.

(f)

 To Aegis’ knowledge, neither Aegis nor any third party has undertaken or
omitted to undertake any acts, and no circumstances or grounds exist, that would
invalidate, reduce or eliminate, in whole or in part, the enforceability,
validity or scope of any of the Aegis Patents Rights.

(g)

 Aegis is the sole and exclusive owner of the patents and patent applications
listed in Exhibit 2.2.1 as being owned by Aegis, free and clear of all
Encumbrances. Subject to the license granted to Biodel hereunder, Aegis has the
exclusive right to Exploit the Aegis Technology for use with the Compound in the
Field in the Territory.

(h)

 Other than pursuant to this Agreement and the Prior Agreements, Aegis has not
assigned, licensed, sublicensed, granted any interest in or options to, nor has
Aegis otherwise entered into any existing agreement with respect to, the Aegis
Technology for use with the Compound in the Field and shall not do so prior to
the expiration or termination of this Agreement.

(i)

Aegis has taken commercially reasonable precautions to protect the secrecy,
confidentiality and value of the Aegis Know-How Rights.

(j)

As of the Effective Date, to Aegis’ knowledge, the use of the Enhancement Agents
and Aegis Technology in accordance with the terms of this Agreement does not
infringe the intellectual property rights of any third party and does not
constitute a misappropriation of the trade secrets or other intellectual
property rights of any third party in the Territory.





2







--------------------------------------------------------------------------------

Confidential




(k)

 As of the Effective Date, to Aegis’ knowledge, no third party has interfered
with, infringed upon or misappropriated the Aegis Technology in the Field for
use with the Compound.

(l)

As of the Effective Date, Aegis has not been served with notice of any
interference action or litigation with respect to the Aegis Technology nor has
Aegis received any written communication which expressly threatens any
interference action, requests that Aegis obtain a license from any third party
or otherwise threatens or contemplates litigation with respect to the Aegis
Technology, whether before any patent and trademark office, court, or any other
governmental authority. To Aegis’ knowledge, as of the Effective Date: (i) no
such action or litigation has been threatened, and (ii) no event has occurred or
circumstance exists that may give rise to or serve as a basis for the
commencement of any such action or litigation.

2.2.2

Regulatory Matters.

(a)

 To Aegis' knowledge, as of the effective date, Aegis holds, and is operating in
material compliance with, such exceptions, permits, licenses, franchises,
authorizations and clearances of the FDA and/or any other governmental authority
required in connection with the development of the Enhancement Agents.

(b)

 Aegis has not received any warning letters or written correspondence from the
FDA and/or any other governmental authority requiring the termination,
suspension or modification of any clinical or pre-clinical studies or tests with
respect to the Enhancement Agents.

(c)

 As of the Effective Date, there are no actual or, to the knowledge of Aegis,
threatened enforcement actions relating to any Enhancement Agent by the FDA or
any other governmental authority which has jurisdiction over Aegis’ or any
applicable third-party manufacturer’s operations or products, including, without
limitation, any fines, injunctions civil or criminal penalties, investigations,
debarments or suspensions.

(d)

 Aegis is not, and to Aegis’ knowledge, no person involved in the performance of
Aegis’ services under this Agreement is, debarred or suspended under 21 U.S.C.
§335(a) or (b).

2.2.3

Compliance with Laws. To Aegis’ knowledge, as of the Effective Date, Aegis is in
compliance in all material respects with all Laws that are applicable to the
ownership, operation or use of any of the Enhancement Agents or Aegis
Technology. To the knowledge of Aegis, there are no events, conditions,
circumstances, activities, practices, incidents or actions of Aegis relating to
the Aegis Technology that would interfere with or prevent compliance with or
give rise to any liabilities or investigative, corrective or remedial
obligations with respect to the Aegis Technology under applicable Laws.

2.2.4

Supply Matters.

(a)

 Any Enhancement Agents supplied by Aegis will be done so in accordance with
Section 3.4 of this Agreement and the Supply Agreement.

2.2.5

UAB Licensing Agreement. The UAB Licensing Agreement is a legal and valid
obligation binding upon the parties thereto and enforceable in accordance with
its terms. Attached hereto as Exhibit 2.2.5 is a true and correct copy of the
UAB Licensing Agreement, with the financial terms redacted. No provisions of the
UAB Licensing Agreement





3







--------------------------------------------------------------------------------

Confidential




restrict or limit Aegis’ right to grant Biodel the rights and licenses herein.
Aegis has not received any notice of default, and is not in default, of any of
its obligations under the UAB Licensing Agreement, and no circumstances or
grounds exist that would reasonably be expected to give rise to a claim of
material breach or right of rescission, termination, revision, or amendment of
the UAB Licensing Agreement. To Aegis’ knowledge, UAB is not in default, of any
of its obligations under the UAB Licensing Agreement. Aegis has obtained all
required consents from UAB for it to grant to Biodel the rights and licenses
granted by Aegis hereunder.

2.3

DISCLAIMER OF WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 2, AEGIS
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE AEGIS
TECHNOLOGY, INCLUDING WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY
REGARDING VALIDITY, ENFORCEABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR NONINFRINGEMENT. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 2, ALL
RIGHTS IN THE AEGIS TECHNOLOGY PROVIDED TO BIODEL HEREUNDER ARE PROVIDED “AS
IS.”

3.

LICENSE GRANT; SUBLICENSING AND SUBCONTRACTING

3.1

Aegis Technology. Aegis hereby grants to Biodel an exclusive (even as against
Aegis except for use pursuant to the Supply Agreement), sublicensable (as set
forth in Section 3.2), worldwide license under the Aegis Technology to Exploit
the Products and the exclusive right to negotiate additional licenses as
described under Section 3.7 of this Agreement.

3.2

Sublicenses. Biodel shall have the right to grant sublicenses under any portion
or all of the license set forth in Section 3.1 to one or more Affiliates and/or
third parties without the prior written consent of Aegis; provided that Biodel
shall, within [**] days of entering into each sublicense, give Aegis written
notice of each sublicense under this Agreement, and shall deliver a copy of each
sublicense to Aegis after execution of the same. Each sublicense shall be
subject to the applicable terms and conditions of this Agreement. Except as
expressly provided otherwise in this Agreement, Biodel shall remain liable to
Aegis for sublicensee’s exercise of any of Biodel’s rights and sublicensee’s
performance of Biodel’s obligations under this Agreement, including, but not
limited to, payment of royalties, keeping of records and reporting of sales as
if the sublicensee’s sales were Biodel’s sales. No such sublicensee shall grant
any right to grant further sublicenses.

3.3

Manufacture. Notwithstanding the license granted under Section 3.1 to
manufacture Enhancement Agents, Biodel hereby covenants and agrees to not
exercise such right to make or have made Enhancement Agents for so long as Aegis
remains in compliance with the terms of the Supply Agreement. Biodel may
exercise its license right to make or have made Enhancement Agents (a) if the
Supply Agreement becomes terminated in accordance with its terms, (b) if Aegis
is unable or unwilling to comply with its obligations under the Supply
Agreement, including providing Biodel with the Enhancement Agents in accordance
with FDA GMP guidelines and with the specifications or other requirements
contained in the Supply Agreement, after a reasonable opportunity to cure, (c)
if Aegis is unwilling to provide the Enhancement Agents to Biodel due to an
alleged breach by Biodel of the terms of this Agreement or the Supply Agreement,
where such alleged breach is the subject of a dispute between the parties that
is not the subject of a final and binding adjudication pursuant to Section





4







--------------------------------------------------------------------------------

Confidential




11.2, or (d) if, under the Supply Agreement, Biodel has the right to make or
have made Enhancement Agents for any other reason. This license right shall
automatically extend to any contract manufacturer engaged by Biodel, any of its
Affiliates and/or any sublicensee to manufacture Enhancement Agents. For
purposes of clarity, the right to “have manufactured” shall not be considered to
be a sublicense under this Agreement. At Biodel’s request and expense, Aegis
shall provide reasonable assistance to Biodel to facilitate the transfer of any
Aegis Know-How Rights or other technology reasonably required to permit any such
contract manufacturer to manufacture Enhancement Agents.

3.4

Contract Research.

3.4.1

The license granted under Section 3.1 to conduct research and to develop
Products shall automatically extend to any contract research organization and/or
contract analytical organization engaged by Biodel, any of its Affiliates and/or
any sublicensee in connection with research and development efforts for the
Products. For purposes of clarity, the right to “have sold” shall not be
considered to be a sublicense under this Agreement. At Biodel’s request and
expense, Aegis shall provide reasonable assistance to Biodel to facilitate the
transfer of any Aegis Know-How Rights or other technology reasonably required to
permit any such contract research organization and/or contract analytical
organization to conduct research and development efforts for the Products.

3.4.2

In the event that Biodel desires to engage a contract research organization in
connection with its research and development efforts, if any, specific to the
Enhancement Agents, Biodel agrees to provide a request for quotation of services
to UAB at the same time as when providing such requests to other potential
service providers. Such request shall allow for a commercially reasonable period
of time to provide a response from all potential contractors. The parties
understand and agree that Biodel shall have no obligation to utilize the
services of UAB or any other party and that this Section 3.4.2 shall not apply
to the development of the Product or any other development matters not related
solely to the Enhancement Agents.

3.5

Exclusivity; Non-Competition.

3.5.1

During the Term of this Agreement, neither Aegis nor any of its Affiliates
shall, directly or indirectly (including selling, licensing, divesting or
transferring rights to any third party), engage in any activities or participate
in any business or otherwise compete with Biodel anywhere in the world with
respect to the Exploitation of any therapeutic containing the same active
pharmaceutical ingredient, derivative or active metabolite as any Product
without the prior written consent of Biodel.

3.5.2

Each of the parties hereto recognizes that the restrictions contained in, and
the terms of, this Section 3.5 are properly required for the adequate protection
of the license set forth in Section 3.1 above and Biodel’s rights under this
Agreement, and agree that if any provision in this Section 3.5 is determined by
any court to be unenforceable by reason of its extending for too great a period
of time or over too great a geographic area, or by reason of its being too
extensive in any other respect, such covenant shall be interpreted to extend
only for the longest period of time and over the greatest geographic area, and
to otherwise have the broadest application as shall be enforceable.

3.6

Disclosure of Aegis Technology. Within [**] days after the Effective Date, at
Aegis’ expense, Aegis shall deliver to Biodel, or provide Biodel with copies of,
(a) the Aegis





5







--------------------------------------------------------------------------------

Confidential




Know-How Rights, including (i) copies of any publications related to the
application of Intravail®, (ii) basic formulation ingredients, concentration
data, formulation protocols, etc., (iii) access to all Intravail® toxicology and
safety information, and (iv) access to the DMF excluding the CMC section; and
(b) all Aegis Patent Rights and all relevant material information related
thereto available to Aegis. Additionally, at such time in the future during the
term of this Agreement if Aegis or its Affiliates acquires additional Aegis
Technology reasonably necessary or useful for Biodel to Exploit the Product,
Aegis shall, at Aegis’ expense, promptly disclose the same to Biodel, together
with the material information and documents concerning the same which are
available to Aegis.

4.

DEVELOPMENT PROGRAM; DILIGENCE

4.1

Development Program; Work Plan; Statements of Work.

4.1.1

Biodel shall prepare and submit to Aegis a development work plan (the “Work
Plan”) setting forth the then-current product requirements and the general
development activities for the Product; provided, however, the parties
acknowledge that Biodel shall retain exclusive control and final decision-making
authority with respect to the development of, and all regulatory activities
relating to, the Product.  

4.1.2

If Biodel desires to retain Aegis to perform any additional development
services, including in furtherance of the Work Plan or otherwise, Biodel shall
prepare and submit to Aegis a written statement of work setting forth the
product requirements and the general development activities requested for such
additional development services (each, a “Statement of Work”). In such event, if
Aegis is prepared to perform the Statement of Work, Aegis shall promptly prepare
and submit to Biodel a work schedule, including a budget, setting forth in
reasonable detail the services to be performed, time expected to be expended,
and out-of-pocket costs expected to be incurred (the “Work Proposal”). Aegis
shall undertake performing the Statement of Work pursuant to the Work Proposal
only after Biodel’s written approval thereof, and such Work Proposal shall be
documented in the applicable Statement of Work. Each such Statement of Work, if
any, shall be signed on behalf both parties and attached to this Agreement as an
addendum.  The terms and conditions of this Agreement shall apply to any
Statement(s) of Work and except as expressly provided in the Statement(s) of
Work, the terms of this Agreement shall control in the event of any conflict
between the terms of this Agreement and a Statement of Work.

4.1.3

Without limiting the generality of the foregoing, Biodel shall be solely
responsible for conducting, and shall have final authority to design and
execute, all research and development activities with respect to the Development
Program and the Products, including without limitation formulation optimization,
pre-clinical and clinical studies, protocols, and for obtaining and maintaining
all regulatory approvals. Biodel shall control all interactions with the FDA and
other governmental authorities related to the Development Program and the
Products. All INDs, NDAs and other regulatory filings in connection with the
Product in any jurisdiction in the Territory shall be submitted solely in the
name of, and shall be exclusively owned by, Biodel.

4.1.4

Aegis and Biodel shall cooperate and provide reasonable assistance to each other
in furtherance of the Development Program. At Biodel’s request and expense,
Aegis shall cooperate with and provide reasonable assistance to Biodel in the
preparation of any regulatory filings relating to the Product.





6







--------------------------------------------------------------------------------

Confidential




4.2

Diligence Efforts. Biodel shall use Commercially Reasonable Efforts (defined
below) to develop, obtain regulatory approval and commercialize at least one
Product. The term “Commercially Reasonable Efforts” shall mean that level of
effort as a pharmaceutical company would normally apply to a pharmaceutical
product with a similar profile to the Product (taking into account at all times
the relevant patent, medical/scientific, technical, regulatory or commercial
profile (including, without limitation, consideration of the market potential
and competitors) of same, and the company’s financial status). In the event that
Biodel fails to comply with its diligence obligations in this Section 4.2, then
all data and rights to the Product shall revert to Aegis on an exclusive, fully
paid-up, sublicensable, worldwide basis.

4.3

Clinical Protocol. Biodel shall furnish to Aegis a copy of the clinical protocol
and the related patient informed consent form for any clinical trial study,
which involves an Enhancement Agent or the Aegis Technology; and Aegis shall be
entitled to share such documents with the Aegis insurance carriers to the extent
required to comply with its contractual obligations to such entities. Aegis
agrees that any personally identifiable information or protected health
information, which comes into Aegis’ possession under this License Agreement
will be protected and acted on in accordance with applicable data protection
legislation, such as the Health Insurance Portability and Accountability Act of
1996 as well as all other applicable laws and regulations.

4.4

Enhancement Agent Toxicity Studies. In the event that Biodel conducts any
toxicity studies solely related to the Enhancement Agent or the Material (the
“Material Tox Studies”), Biodel agrees to provide to Aegis a draft copy of the
intended protocol(s) to be used for such Material Tox Studies; and Biodel will
consider any recommendations which Aegis may give for improving the protocol(s)
for the Material Tox Studies. Biodel agrees to provide Aegis with any data
arising from the Material Tox Studies (“Material Tox Data”) to Aegis within [**]
days after Biodel receives the Material Tox Data. Aegis may include in its DMF
for the Enhancement Agent such portions of, or information from, the Material
Tox Data as is required or appropriate for inclusion in its DMF and may provide
copies of such Material Tox Data to its licensees. Notwithstanding the
foregoing, prior to sharing the Material Tox Data with any third party, Aegis
shall provide Biodel with an opportunity to review the Material Tox Data and
confirm that all Biodel Confidential Information and references to Biodel, the
Product and/or the Compound have been redacted.

4.5

Research and Development Reports. Within [**] days following the end of each
calendar year during the term of this Agreement, Biodel shall prepare and
deliver to Aegis a written report which shall (a) describe, in reasonable
detail, Biodel’s efforts to research and develop Products during such year, and
(b) disclose the results thereof achieved during such year, including without
limitation any undisclosed Aegis Inventions. The report and contents of any such
report shall be owned exclusively by Biodel and Aegis shall treat the report and
its contents as Confidential Information of Biodel consistent with Section 8 of
this Agreement.

5.

PAYMENTS

5.1

License Issuance Fee. Biodel shall pay to Aegis a nonrefundable and
noncreditable license issuance fee of up to [**] U.S. dollars (U.S. $[**])
payable as follows:

5.1.1

[**] U.S. dollars (U.S. $[**]) on or before the Effective Date of this
Agreement; and





7







--------------------------------------------------------------------------------

Confidential




5.1.2

An amount up to [**] U.S. dollars (U.S. $[**]) upon the delivery to Biodel by
Aegis [**]; provided that such delivery is prior to [**]. The amount paid to
Aegis by Biodel pursuant to this Section 5.1.2 shall be calculated as [**]
percent ([**]%) of the actual cost savings that Biodel would pay for those
studies detailed under Exhibit 5.1.2 up to a maximum of [**] U.S. dollars (U.S.
$[**]).

5.2

Milestone Payments.

5.2.1

Development Milestones. As partial consideration for the grant to Biodel of the
rights under Section 3.1, within [**] days following the achievement of each of
the following milestones, Biodel shall give written notice to Aegis thereof and
shall pay to Aegis the corresponding nonrefundable one time only milestone
payments described below.




Milestone Event

Total Payment

(U.S. $)

[**]

$[**]

[**]

$[**]

 

$[**]

If, at the time when any milestone payment listed in Section  above is due,
Biodel has not paid all other milestone payments (if any) previously listed in
Section  above, then at such time Biodel shall pay all such unpaid milestone
payments.  

5.2.2

Approval Milestones. As partial consideration for the grant to Biodel of the
rights under Section 3.1, within [**] days following the achievement of each of
the following milestones, Biodel shall give written notice to Aegis thereof and
shall pay to Aegis the corresponding nonrefundable one time only milestone
payments described below.




Milestone Event

Total Payment

(U.S. $)

[**]

$[**]

[**]

$[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

5.2.3

Sales Milestones. As partial consideration for the grant to Biodel of the rights
under Section 3.1, within [**] days following the achievement of each of the
following





8







--------------------------------------------------------------------------------

Confidential




milestones, Biodel shall give written notice to Aegis thereof and shall pay to
Aegis the corresponding nonrefundable one time only milestone payments described
below.




Milestone Event

Total Payment

(U.S. $)

Net Sales for hyperinsulinemia indication exceed $[**] over a period of 12
consecutive months for the first time

[**]

Net Sales for hyperinsulinemia indication exceed $[**] over a period of 12
consecutive months for the first time

[**]

Net Sales for an intranasal Product exceed $[**] over a period of 12 consecutive
months for the first time

[**]

Net Sales for an intranasal Product exceed $[**] over a period of 12 consecutive
months for the first time

[**]

Net Sales for bi-hormonal pump Product (closed or open loop) exceed $[**] over a
period of 12 consecutive months for the first time

[**]

Net Sales for bi-hormonal pump Product (closed or open loop) exceed $[**] over a
period of 12 consecutive months for the first time

[**]

 

[**]

5.2.4

The milestone payments in Sections 5.2.1 through 5.2.3 shall be paid only once
and only for the first Product to meet the applicable milestone, notwithstanding
the potential development of multiple Products hereunder which may involve
separate clinical trials or regulatory approvals that meet the applicable
milestone, and shall be subject to the terms and conditions of Section 5.7.

5.2.5

Beginning on the second anniversary of the Effective Date of this Agreement and
through the completion of the first pivotal clinical trial by or for Biodel,
Biodel shall be required to make minimum quarterly nonrefundable payments to
Aegis in the amount of [**] U.S. dollars (U.S. $[**]) (the “Minimum Quarterly
Payment”). Any amounts paid pursuant to this Section 5.2.5 shall be fully
creditable and treated as a prepayment against future milestones and/or
royalties which may be due to Aegis pursuant to Section 5. If the Minimum
Quarterly Payment is not paid timely, Aegis may terminate this Agreement,
subject to Section 10.2 hereof.  

5.3

Royalties.

5.3.1

Within [**] days following the First Commercial Sale of a Product in each
country in the Territory, Biodel shall give written notice to Aegis thereof.





9







--------------------------------------------------------------------------------

Confidential




5.3.2

During the Royalty Term, Biodel shall pay to Aegis royalties on a Product by
Product and a country by country basis in accordance with this Section 5.3, in
an amount equal to the Royalty Rate per Table 5.3.2, below, times the Net Sales
of Products by Biodel, its sublicensees and their respective Affiliates during
the applicable time period, subject to reduction as set forth in Sections 5.3.3
and 5.3.6 below.

Cumulative Annual Net Sales

 

Royalties Rate

 

 

 

First $[**] in Annual Net Sales

 

[**]%

Next $[**] in Annual Net Sales

 

[**]%

Next $[**] in Annual Net Sales

 

[**]%

Next $[**] in Annual Net Sales

 

[**]%

Annual Net Sales above $[**]

 

[**]%




5.3.3

The royalty percentage then applicable under this Section 5.3 to Net Sales of
any Product made in any country in the Territory shall be reduced by [**]% if,
at the time of the sale of such Product in such country, there are Competing
Products that collectively account for [**]% or more of all sales across all
indications for which the Products are marketed in that country. In the event
that Competing Products in any country no longer collectively account for [**]%
or more of all sales across all indications for which the Products are marketed
in that country, then such [**]% reduction shall be suspended.

5.3.4

If the level of competition, patent protection or the general commercial
environment for such Product in such country materially affect the commercial
viability of such Product in such country under the royalty percentage then
applicable under this Section 5.3, then Aegis shall, upon written notice by
Biodel, negotiate and agree with Biodel in good faith a reduction of such
royalty rates, as applicable to such Product in such country.

5.3.5

If Biodel, its sublicensees or their respective Affiliates sells any Product to
a third party who also purchases other products or services from Biodel, its
sublicensees or their respective Affiliates, and Biodel, its sublicensees or
their respective Affiliates discounts the purchase price of such Product to a
greater degree than it generally discounts the price of its other products or
services to such customer, then in such case the Annual Net Sales for the sale
of such Product to such third party shall equal the arm’s length price that
third parties would generally pay for such Product alone when not purchasing any
other product or service from Biodel, its sublicensee or their respective
Affiliates. For purposes of this provision “discounting” includes establishing
the list price at a lower-than-normal level. For clarity, “discounting” does not
include statutory or regulatory discounts imposed by a government agency
required in order to sell the Product in such country.

5.3.6

 The obligation to pay royalties under this Section 5.3 shall expire on a
Product-by-Product and country-by-country basis. In other words, the Royalty
Term is determined separately for each Product and each country in the Territory
and Biodel shall have no obligation to pay royalties for Net Sales on a
particular Product in a particular country after expiration of the Royalty Term
for such Product in such country, notwithstanding the fact that the Royalty Term
may not have expired for such Product in other countries or other Products in





10







--------------------------------------------------------------------------------

Confidential




such country. In addition, royalty payments under this Section 5.3 shall be
subject to the terms and conditions of Section 5.7.

5.3.7

Third Party Licenses.

(a)

If Biodel determines, in its reasonable judgment (subject to subpart (b) below),
that the intellectual property rights of a third party are necessary for the
practice of any Aegis Technology in accordance with this License Agreement,
then, notwithstanding any other remedy that may be available to Biodel under any
other provision of this Agreement, the royalty and milestone amounts owed to
Aegis hereunder for Exploiting the Aegis Technology in the country (or
countries) where such third party intellectual property rights are enforceable
shall be subject to a credit reduction in an amount equal to [**] percent
([**]%) of the amount of any payments that Biodel (or any of its sublicensees)
pays such third party to use such third party intellectual property rights;
provided, no payment to Aegis shall be reduced by more than [**] percent ([**]%)
of the amount payable before any reductions or credits (although any unused
excess credit may be carried forward and applied against future payments).

(b)

If Aegis disputes a credit reduction proposed or taken by Biodel pursuant to
Section 5.3.7(a) based on Aegis’ determination that the technology, and/or a
license to intellectual property rights, of such third party is not necessary
for the practice of any Aegis Technology in accordance with this License
Agreement, Aegis may submit the issue of such credit reduction to an independent
third party arbiter, mutually agreed to by the Parties, such agreement not to be
unreasonably withheld, delayed, or conditioned, and such arbiter to have at
least ten (10) years' experience in the biopharmaceutical industry overseeing
drug development or patent law, who shall determine within [**] days whether, in
the absence of rights granted by such third party, the practice of any Aegis
Technology in accordance with this License Agreement would likely or actually
infringe or misappropriate such third party’s intellectual property. Such
arbiter’s determination shall be final and binding on the Parties with regard to
the credit reduction otherwise available to Biodel pursuant to section 5.3.7(a).

(c)

In connection with any third party intellectual property rights described in
Section 5.3.7(a), the parties shall cooperate with one another in good faith and
in alignment with each parties interests in connection with the negotiation and
implementation of any related license(s) from one or more third parties;
provided, however, that the parties understand and agree that Aegis shall have
the first right to enter into any such license(s) and to determine the terms of
any such license(s). If (i) Aegis fails to secure a license from a third party,
with the right to sublicense to Biodel pursuant to the terms of this License
Agreement and there is no pending litigation or arbitration between Aegis and
such third party to resolve the claims, or (ii) Biodel becomes subject to a
proceeding in a court of competent jurisdiction in which a third party seeks to
enjoin the sale of Products based on claims that the activities undertaken by
Biodel pursuant to this License Agreement require the taking of a license from
one or more third parties; then in each case Biodel in its sole discretion may
enter into any such license(s) and determine the terms of any such license(s).

5.4

Royalty Reports.

5.4.1

Biodel shall keep complete and accurate records in sufficient detail to properly
reflect all gross sales and Net Sales, and to enable the royalties payable to
Aegis under Section 5.3.2 to be determined.





11







--------------------------------------------------------------------------------

Confidential




5.4.2

Within [**] days after the end of each calendar quarter during the term of this
Agreement following the First Commercial Sale of the first Product by Biodel,
its sublicensees or their respective Affiliates, Biodel shall furnish to Aegis a
written report showing in reasonably specific detail, on a country-by-country
and Product-by-Product basis, (a) the gross sales of Products sold by Biodel,
its Affiliates and sublicensees during such calendar quarter and the calculation
of Net Sales from such gross sales; (b) the calculation of the royalties which
shall have accrued based upon such Net Sales; (c) the withholding taxes, if any,
required by law to be deducted with respect to such sales; and (d) the exchange
rates, if any, used in determining the amount of United States dollars.

5.4.3

With respect to sales of Products invoiced in United States dollars, all such
amounts shall be expressed in United States dollars. With respect to sales of
Products invoiced in a currency other than United States dollars, all such
amounts shall be expressed both in the currency in which the sale is invoiced
and in the United States dollar equivalent. The United States dollar equivalent
shall be calculated using the average of the exchange rates (local currency per
US$1) published in The Wall Street Journal, Western Edition, under the heading
“Currency Trading” on each business day of the applicable calendar quarter. All
royalties payable hereunder shall be calculated based on Net Sales expressed in
United States dollars.

5.4.4

All royalties shown to have accrued by each royalty report provided under this
Section 5.4 shall be payable on the date such royalty report is due. Payment of
royalties in whole or in part may be made in advance of such due date.

5.5

Audits.

5.5.1

Upon the written request of Aegis and not more than [**] in each calendar year,
Biodel shall permit an independent certified public accounting firm of
nationally recognized standing, selected by Aegis and reasonably acceptable to
Biodel, at Aegis’ expense, to have access during normal business hours to such
of the records of Biodel as may be reasonably necessary to verify the accuracy
of the royalty reports hereunder for any year ending not more than [**] months
prior to the date of such request. The accounting firm shall be required to sign
a confidentiality agreement for the benefit of, and in a form reasonably
acceptable to, Biodel, and shall disclose to Aegis and Biodel only whether the
reports are correct or not and the specific details concerning any
discrepancies. No other information shall be shared.

5.5.2

If such accounting firm concludes that additional royalties were owed during the
audited period, Biodel shall pay such additional royalties within [**] days of
the date Aegis delivers to Biodel such accounting firm’s written report so
concluding. If such accounting firm concludes that Biodel has overpaid royalties
during the audited period, Biodel shall have the right to credit the amount of
the overpayment against each subsequent quarterly payment due to Aegis. If the
overpayment is not fully applied prior to the final quarterly payment of
royalties due hereunder, Aegis shall promptly refund to Biodel an amount equal
to any such remaining overpayment. The fees charged by such accounting firm
shall be paid by Aegis; provided, however, if the audit discloses that the
royalties payable by Biodel for such period are more than [**] percent ([**]%)
of the royalties actually paid for such period, then Biodel shall pay the
reasonable fees and expenses charged by such accounting firm for such audit.

5.5.3

Biodel shall include in each permitted sublicense granted by it pursuant to the
Agreement a provision requiring the sublicensee to make reports to Biodel, to
keep and





12







--------------------------------------------------------------------------------

Confidential




maintain records of sales made pursuant to such sublicense and to grant access
to such records by Aegis’ independent accountant to the same extent required of
Biodel under this Agreement.

5.5.4

Aegis shall treat all financial information subject to review under this Section
5.5 as Confidential Information of Biodel consistent with Section 8 of this
Agreement, and shall cause its accounting firm to retain all such financial
information in confidence.

5.6

Payment Method. All payments by Biodel to Aegis hereunder shall be in United
States Dollars in immediately available funds and shall be made by wire transfer
from a United States bank located in the United States to such bank account as
designated from time to time by Aegis to Biodel. All payments by Aegis to Biodel
hereunder shall be in United States Dollars in immediately available funds and
shall be made by wire transfer from a United States bank located in the United
States to such bank account as designated from time to time by Biodel to Aegis.

5.7

Sublicense Revenue. In the event Biodel, or its Affiliates, grants any
sublicenses to third parties pursuant to Section 3.2 of this License Agreement,
in lieu of any license maintenance fees, milestones or royalties which may be
due to Aegis under this License Agreement, Biodel shall pay to Aegis the
Sublicense Rate (defined below) of the Sublicense Revenue (defined below)
received by Biodel or its Affiliates (the “Sublicense Fee”). Upon Biodel’
request from time to time, Aegis shall use commercially reasonable efforts to
assist Biodel in establishing any such sublicense agreement, including, without
limitation, cooperating in the due diligence review by prospective sublicensees,
provided Biodel shall reimburse Aegis for reasonable third party expenses,
including but not limited to legal fees for support of intellectual property due
diligence, incurred by Aegis in support of such activities. However, in no event
shall Aegis’ share of royalties received from sublicensees and included in the
Sublicense Fee be less than [**]% of Net Sales of Products by the relevant
sublicensee, for sublicenses granted by Biodel (or its Affiliate).

“Sublicense Rate” means [**] percent ([**]%) until completion of the first human
study; [**] percent ([**]%) after the completion of the first human study and
prior to the submission of an NDA; and [**] percent ([**]%) after the submission
of an NDA.

 “Sublicense Revenue” means all upfront, milestone and royalty payments and
other consideration received by Biodel and its Affiliates from third party
sublicensees attributable to sublicenses under the Aegis Technology, excluding:
(i) reimbursement or funding for R&D activities performed by or on behalf of
Biodel, (ii) amounts for purchase of stock or other equity or debt interests in
Biodel, (iii) reimbursement of patent costs and other out-of-pocket costs
actually incurred by Biodel, (iv) amounts paid for technology other than the
Aegis Technology (provided, that if a sublicense is granted for Aegis Technology
in the same transaction as a license to other technology, the allocation of
payments for purposes of this item (iv) shall be based on relative commercial
value of the Aegis Technology and the other technology at the time of such
transaction, and not based upon evaluation in light of subsequent data,
information or events), (v) payments received for the supply of goods (including
Products) or services, including sales and marketing support, co-promotion
activities and sales force reimbursement, and (vi) payments for the sale of
substantially all of the business or assets of Biodel, whether by merger, sale
of stock, sale of assets or otherwise. To the extent that a payment made by a
sublicensee pursuant to items (i), (ii) or (v) of the preceding sentence is in





13







--------------------------------------------------------------------------------

Confidential




excess of the then-current fair market value, as determined in compliance with
GAAP, of each of the corresponding items, then such excess shall be considered
Sublicense Revenue.

5.8

Set-Off. Biodel shall have the right to withhold, and to set-off from and
against, up to [**] percent ([**]%) of any amounts due or payable to Aegis under
this Agreement, any credits, liabilities, losses, damages, costs and expenses
(a) incurred by Biodel as a result of Aegis’ breach of its obligations,
representations or warranties hereunder, (b) for which Biodel is entitled to
indemnification under this Agreement, or (c) incurred by Biodel as a result of
having to obtain a license from a third party in order to exercise any of the
licenses granted to Biodel under this Agreement.

5.9

Interest. Any amounts not paid when due under this Agreement that are not the
subject of a good faith dispute between the parties shall accrue interest until
paid at the rate equal to the lesser of (a) [**] percent ([**]%) per month or
(b) the highest rate permitted by applicable law.

6.

OWNERSHIP OF TECHNOLOGY AND DATA

6.1

Aegis Technology.

6.1.1

Aegis shall solely own all right title and interest in the Aegis Data and the
Aegis Technology (including any Aegis Invention conceived or reduced to practice
by Aegis or Biodel in the course of performing this Agreement, the Prior
Agreements, the Work Plan, any Statement of Work, or the Development Plan) and
all patent rights and other intellectual property rights therein. All Aegis
Technology that does not fall within the scope of a Confidentiality Exception
shall be Confidential Information of Aegis.

6.1.2

Biodel shall have the right to reference the Aegis Data in connection with the
Exploitation of the Product, and Aegis shall provide Biodel with reasonable
access to the applicable drug master file(s) pertaining to the Enhancement
Agents, including without limitation making available to Biodel copies of such
selected portions of such drug master file(s) as Biodel may request from time to
time and Aegis is able to furnish.

6.2

Biodel Data and Inventions. Biodel shall solely own all right title and interest
in (a) all clinical and non-clinical data generated or collected by or on behalf
of Biodel, Aegis or both pursuant to this Agreement, the Prior Agreements, the
Work Plan or any Statement of Work, or in the conduct of the Development Program
and any clinical trials to be conducted hereunder or otherwise related to the
Product (other than the Aegis Data) (collectively, the “Biodel Data ”); and (b)
all Biodel Inventions and all patent rights and other intellectual property
rights therein. All Biodel Inventions that do not fall within the scope of a
Confidentiality Exception shall be Confidential Information of Biodel.
Notwithstanding the foregoing, with respect to any Biodel Data which is specific
to the Aegis Enhancement Agents for use outside the Field (the “Subject Biodel
Data”), Aegis shall have the right to receive a copy of and to use for its own
business purposes the Subject Biodel Data, without any payment obligations to
Biodel; provided however, Aegis shall not use the Subject Biodel Data in any
manner which adversely affects the efforts of Biodel to Exploit any Product.

6.3

Preexisting Technology. Notwithstanding anything in this Agreement to the
contrary, each party shall retain all right, title and interest in and to all
Inventions owned, acquired or developed by such party prior to the Effective
Date or outside of the scope of this





14







--------------------------------------------------------------------------------

Confidential




Agreement and without the benefit or use of or reference to any information,
procedures, developments, results, data, conclusions, technologies, inventions
and the like provided by the other party.

6.4

Cooperation.

6.4.1

Each party shall cause all employees and others conducting work on its behalf
under this Agreement to promptly disclose to the other party all Inventions in
which the other party has an ownership interest, and to assign any and all
right, title and interest in all such Inventions and all patent rights and other
intellectual property rights therein in accordance with this Agreement. Each
party shall respond to reasonable requests of the other party for information
regarding the Inventions in which the other party has an ownership interest.

6.4.2

Without limiting the foregoing, to the extent Aegis or its Affiliates obtain any
rights in or to any Biodel Data or Biodel Invention, Aegis and its Affiliates
agree to and hereby assign, cede and grant to Biodel all rights to possession
of, and all right, title, and interest, including all such data or Inventions
and the right to prepare and exploit derivative works, in such Biodel Data or
Biodel Invention. Aegis agrees to give Biodel or any person designated by
Biodel, at Biodel’s expense, all assistance reasonably required to perfect the
rights hereinabove defined, including the execution of documents and assistance
or cooperation in legal proceedings.

6.4.3

Without limiting the foregoing, to the extent Biodel or its Affiliates obtain
any rights in or to any Aegis Data or Aegis Invention, Biodel and its Affiliates
agree to and hereby assign, cede and grant to Aegis all rights to possession of,
and all right, title, and interest, including all such data or Inventions and
the right to prepare and exploit derivative works, in such Aegis Data or Aegis
Invention. Biodel agrees to give Aegis or any person designated by Aegis, at
Aegis’ expense, all assistance reasonably required to perfect the rights
hereinabove defined, including the execution of documents and assistance or
cooperation in legal proceedings.

7.

PATENT RIGHTS

7.1

Prosecution and Maintenance of Aegis Patent Rights.

7.1.1

Aegis shall have the sole right (but not the obligation), at its expense, to
prepare, file, prosecute and maintain the Aegis Patent Rights. Aegis shall give
Biodel a reasonable opportunity, before filing, to review and comment on the
text of any patent application within the Aegis Patent Rights that covers the
Product and shall provide Biodel with a copy of such patent application as
filed, together with notice of its filing date and serial number.  Biodel shall,
at Aegis’ expense, cooperate with Aegis, execute all lawful papers and
instruments and make all rightful oaths and declarations as may be necessary in
the preparation, prosecution and maintenance of the Aegis Patent Rights.

7.1.2

 Aegis covenants and agrees to use its best efforts to prepare, file, prosecute
and maintain patents and patent applications specific to the Product in all
Major Jurisdictions and in such other jurisdictions as Biodel may designate from
time to time. Aegis shall regularly consult with Biodel and keep Biodel advised
of the status of the Aegis Patent Rights that cover the Product. Aegis
specifically agrees to (a) provide Biodel with a copy of patents and patent
application with claims covering the Product as filed, together with notice of





15







--------------------------------------------------------------------------------

Confidential




its filing date and serial number, and (b) provide Biodel with copies of and
with sufficient time and opportunity, but in no event less than [**] days, to
review, comment and consult on all such patent applications and patents and all
correspondence to and from such patent offices, including proposed responses,
interferences and oppositions. Should Aegis wish to abandon any, or cease the
defense or maintenance of any such Product patents or patent applications, it
shall first obtain written approval from Biodel, and Biodel may continue the
prosecution or maintenance of such patent or patent application at its
discretion.

7.1.3

In any action taken by Aegis in the prosecution of, or in the defense of an
action by a third party related to patent invalidity or nonpatentability of, any
patent application or patent in the Aegis Patent Rights claiming the Product,
Aegis shall not admit the invalidity or nonpatentability of any such patent or
patent application or take any other action that may diminish such Aegis Patent
Rights without Biodel’s prior written consent. Moreover, if Biodel concludes
that taking any specific actions may likely have a materially adverse effect on
Biodel’s interests in such Aegis patent Rights, and timely provides Aegis notice
thereof, then Aegis shall not take such specific actions without the prior
written consent of Biodel.

7.1.4

If Biodel reasonably believes that Aegis may fail to make any required payments
or take any action required for the preparation, filing, prosecution, defense or
maintenance of the Aegis Patent Rights within a reasonable time, Biodel shall
provide Aegis with written notice of such deficiency.  If Aegis fails to take
the required action within the shorter of (i) [**] days of notice from Biodel or
(ii) [**] business days before the deadline for taking such action, Biodel shall
have the right to thereafter make any such required payments or take any such
required action, and deduct and offset such payments and any related costs and
expenses from any milestone payments, royalties or other payments which may be
required under this Agreement or otherwise by Biodel, its Affiliates or
sublicensees to Aegis. A decision by Biodel not to prepare, file, prosecute, or
maintain any patent or patent application covering the Product shall not affect
Biodel’s rights under this Agreement.

7.1.5

Biodel shall reimburse Aegis for actual costs incurred by Aegis under the Aegis
Patent Rights that are specific only to the Product(s), including but not
limited to all divisionals, continuations, continuations-in-part, reissues,
renewals, extensions or additions to any such patents and patent applications.

7.2

Prosecution and Maintenance of Biodel Patent Rights. Biodel shall have the sole
right (but not the obligation), at its expense, to prepare, file, prosecute and
maintain the Biodel Patent Rights. At Biodel’s expense, Aegis shall cooperate
with Biodel, execute all lawful papers and instruments and make all rightful
oaths and declarations as may be necessary in the preparation, prosecution and
maintenance of the Biodel Patent Rights.

7.3

Orange Book Listings. Biodel shall have the sole right (but not the obligation)
to list any appropriate patents within the Aegis Patent Rights in the FDA Orange
Book with respect to any Product.

7.4

Enforcement.

7.4.1

Notification. Each party shall notify the other party of any infringement known
to such party of any Aegis Patent Rights or Biodel Patent Rights for any Product
for use in the Field and shall provide the other party with the available
evidence, if any, of such infringement.





16







--------------------------------------------------------------------------------

Confidential




7.4.2

Aegis Patent Rights.

(a)

 Except as set forth below, Aegis, at its sole expense, shall have the right to
determine the appropriate course of action to enforce the Aegis Patent Rights or
otherwise abate the infringement thereof, to take (or refrain from taking)
appropriate action to enforce the Aegis Patent Rights, to control any litigation
or other enforcement action and to enter into, or permit, the settlement of any
such litigation or other enforcement action with respect to the Aegis Patent
Rights, and shall consider, in good faith, the interests of Biodel in so doing.
If Aegis does not, within [**] days after receipt of notice from Biodel under
Section 7.4.1, abate the infringement of the Aegis Patent Rights for any Product
in the Field or file suit to enforce the Aegis Patent Rights against at least
one infringing party, Biodel shall have the right, upon prior written notice to
Aegis, to take whatever action it deems appropriate to enforce the Aegis Patent
Rights for any Product in the Field; provided, however, that, within [**] days
after receipt of notice of Biodel’s intent to file such suit, Aegis shall have
the right to join such suit as a co-plaintiff or co-defendant with Biodel and to
fund up to [**] the costs of such suit; further provided that if a third party
files an application with the FDA that includes a certification under subsection
(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) of section 505 of the Federal Food, Drug,
and Cosmetic Act, 21 U.S.C. 355, relating to a patent within the Aegis Patent
Rights that is listed in the Orange Book with respect to any Product, Aegis
shall have [**] days from the receipt of notice of such filing to elect to file
suit to enforce such patent or to allow Biodel the right to take whatever action
it deems appropriate to enforce such patent. In the event that Biodel takes any
action to enforce the Aegis Patent Rights under this Section 7.4.2, so long as
such action continues, Biodel shall have the right to deduct and offset any
related costs and expenses from any milestone payments, royalties or other
payments which may be required under this Agreement or otherwise by Biodel, its
Affiliates or sublicensees to Aegis; provided, however, that such amounts shall
not exceed [**] percent ([**]%) of the milestone payments, royalties or other
payments payable to Aegis during the period such action is pending.

(b)

 Biodel and Aegis shall reasonably cooperate with each other in the planning and
execution of any action to enforce the Aegis Patent Rights. The party
controlling any such enforcement action shall not settle the action or otherwise
consent to an adverse judgment in such action that diminishes the rights or
interests of the non-controlling party without the prior written consent of the
other party. All monies recovered upon the final judgment or settlement of any
such suit to enforce the Aegis Patent Rights shall be shared equally by Aegis
and Biodel, after reimbursement of expenses incurred by the party controlling
such enforcement action, with the exception that Biodel shall have exclusive
rights to any such monies that result from the enforcement of patents that are
specific to the Product(s) with such monies being subject to the royalty
provision of Section 5.3.2.

7.5

UAB Licensing Agreement. Aegis covenants to take any action, or not to take any
action, to retain in full force and effect for the term of this Agreement the
license under the UAB Licensing Agreement relating to Biodel’s rights hereunder.
Moreover, Aegis will not agree, consent or acquiesce to any amendment,
supplement or other modification to the UAB Licensing Agreement in a way which
would terminate or diminish Biodel’s rights under this Agreement, without the
prior written consent of Biodel. Aegis shall be solely responsible for paying
all fees, milestones and royalties and any other performance obligations under
the UAB Licensing Agreement.  In the event that Aegis receives notice that Aegis
has committed a breach of its obligations under the UAB Licensing Agreement, or
if Aegis anticipates such breach, such





17







--------------------------------------------------------------------------------

Confidential




as may give rise to a right by UAB to terminate or diminish Aegis’ rights
thereunder and Biodel’s rights under this Agreement, Aegis shall notify Biodel
promptly of such situation and shall use best efforts to promptly cure such
breach. However, in addition to Biodel’s other remedies, if Aegis is unable to
cure such breach, Aegis shall, to the extent possible, permit Biodel to cure
such breach if Biodel desires to do so, with all fees and expenses (including
attorneys’ fees) incurred by Biodel being creditable by Biodel against future
milestones, royalties and other payment obligations hereunder.

7.6

Supply Matters. Aegis covenants that it will not in the performance of its
obligations under this Agreement use the services of any person debarred or
suspended under 21 U.S.C. §335(a) or (b). Aegis will not hire, as an officer or
an employee any person who has been convicted of a felony under the laws of the
United States for conduct relating to the regulation of any drug product under
the United States Food, Drug and Cosmetic Act.

8.

CONFIDENTIALITY

8.1

Confidentiality. During the term of this Agreement and for a period of [**]
years following the expiration or earlier termination hereof, each party shall
maintain in confidence the Confidential Information of the other party, shall
not use or grant the use of the Confidential Information of the other party
except as expressly permitted hereby, and shall not disclose the Confidential
Information of the other party except on a need-to-know basis to such party’s
directors, officers, employees, consultants, Affiliates and permitted
sublicensees hereunder, to the extent such disclosure is reasonably necessary in
connection with such party’s activities as expressly authorized by this
Agreement. To the extent that disclosure to any person is authorized by this
Agreement, prior to disclosure, a party shall obtain written agreement of such
person to hold in confidence and not disclose, use or grant the use of the
Confidential Information of the other party except as expressly permitted under
this Agreement. Each party shall notify the other party promptly upon discovery
of any unauthorized use or disclosure of the other party’s Confidential
Information.

8.2

Terms of Agreement. Neither party shall disclose any terms or conditions of this
Agreement to any third party without the prior consent of the other party;
provided, however, that a party may disclose the terms or conditions of this
Agreement, (a) on a need-to-know basis to its legal and financial advisors to
the extent such disclosure is reasonably necessary, and (b) to a third party in
connection with (i) an equity investment in, or lending arrangement with, such
party, (ii) a sublicense, collaboration, co-promotion, strategic partnership,
merger, consolidation or similar transaction by such party, or (iii) the sale of
all or substantially all of the assets of such party. In addition, Biodel
acknowledges that Aegis is required and shall have the right to provide a copy
of this Agreement (and any subsequent amendment hereto) to UAB so long as such
copy is provided under confidentiality and identified as “Aegis Confidential
Information.” Aegis shall use reasonable efforts to enforce the confidentiality
provisions of the UAB Licensing Agreement to the fullest extent permitted
thereby to preserve the confidentiality of this Agreement and its terms, and
shall not consent to any disclosure of this Agreement or its terms to any third
part by UAB. Notwithstanding the foregoing, either party may disclose the fact
that the parties have entered into this exclusive license agreement, and a
general description of the Aegis Patent Rights, the Product, and the Field
covered by this Agreement.





18







--------------------------------------------------------------------------------

Confidential




8.3

Permitted Disclosures. The confidentiality obligations under this Section 8
shall not apply to the extent that a party is required to disclose information
by applicable law, regulation or order of a governmental agency or a court of
competent jurisdiction; provided, however, that such party shall provide written
notice thereof to the other party, consult with the other party with respect to
such disclosure and provide the other party sufficient opportunity to object to
any such disclosure or to request confidential treatment thereof.

8.4

Publicity. If either party wishes to make a public disclosure concerning this
Agreement or the relationship established hereunder, such party shall provide
the other party in advance with a copy of such proposed disclosure and the other
party shall have [**] days within which to approve or disapprove the content of
the proposed disclosure. Neither party shall unreasonably withhold approval of
such disclosure.

9.

INDEMNIFICATION

9.1

Indemnification by Biodel. Except to the extent that Aegis is obligated to
indemnify Biodel under Section 9.2 below, Biodel shall indemnify and hold
harmless Aegis, and its directors, officers, employees and agents, from and
against all losses, liabilities, damages and expenses, including reasonable
attorneys’ fees and costs, arising from any claims, demands, actions or other
proceedings by any third party arising from (a) the breach of any
representation, warranty or covenant by Biodel under this Agreement; (b) the
manufacture, use, offer for sale, sale, import, handling or storage of Products
by Biodel, its sublicensees or their respective Affiliates or its agents; or (c)
product liability claims specific to a Product; provided, however, that the
foregoing indemnification rights shall not apply to any losses, liabilities,
damages or expenses to the extent attributable to (i) Aegis’ manufacture, use,
offer for sale, sale, import, handling or storage of the Enhancement Agents or
(ii) the negligence, reckless misconduct, or intentional misconduct of a Aegis.

9.2

Indemnification by Aegis.

9.2.1

Aegis shall indemnify and hold harmless Biodel, and its directors, officers,
employees and agents, from and against all losses, liabilities, damages and
expenses, including reasonable attorneys’ fees and costs, arising from any
claims, demands, actions or other proceedings by any third party arising out of
or resulting from (a) the breach of any representation, warranty or covenant by
Aegis under this Agreement; (b) the violation, infringement or misappropriation
of any patent, trademark, trade dress, copyright or other intellectual property
rights relating to the Enhancement Agents or the Aegis Technology; or (c) any
claim of any third party that Aegis willfully disclosed or made available to
Biodel any Aegis Technology in violation of an obligation of Aegis to such third
party; provided, however, that such indemnification right shall not apply to any
losses, liabilities, damages or expenses to the extent directly attributable to
the negligence, reckless misconduct, or intentional misconduct of a party
seeking indemnification under this Section 9.2 .

9.3

Procedure. A party that intends to claim indemnification under this Section 9
(the “Indemnitee”) shall promptly notify the other party (the “Indemnitor”) in
writing of any claim, demand, action or other proceeding for which the
Indemnitee intends to claim indemnification; provided, however, that the failure
to provide written notice of such claim within a reasonable period of time will
not relieve the Indemnitor of any of its obligation hereunder, except to the
extent that the Indemnitor is prejudiced by such failure to provide prompt
notice. The





19







--------------------------------------------------------------------------------

Confidential




Indemnitor shall have the right to participate in, and to the extent the
Indemnitor so desires to assume the defense thereof with counsel selected by the
Indemnitor; provided, however, that the Indemnitee, shall have the right to
retain its own counsel, with the fees and expenses to be paid by the Indemnitee,
if representation of the Indemnitee by the counsel retained by the Indemnitor
would be inappropriate due to actual or potential differing interests between
the Indemnitee and any other party represented by such counsel in such
proceedings. The Indemnitor may not settle or otherwise consent to an adverse
judgment in any such claim, demand, action or other proceeding, that diminishes
the rights or interests of the Indemnitee without the prior express written
consent of the Indemnitee, which consent shall not be unreasonably withheld or
delayed, unless (a) there is no finding or admission of any violation of Law or
any violation of the rights of any person and no effect on any other claims that
may be made against the Indemnitee and (b) the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party.

9.4

Insurance. Each party shall maintain insurance with respect to its activities
under this Agreement as is normal and customary in the pharmaceutical industry
generally for parties similarly situated. Each party shall, upon request of the
other party, provide the requesting party with a copy of the foregoing policies
of insurance, along with any amendments and revisions thereto. Biodel shall be
named as an additional insured on any such policies maintained hereunder by
Aegis, and Aegis shall be named as an additional insured on any such policies
maintained hereunder by Biodel. If there is any additional costs for adding a
party as an additional insured, that party shall pay such additional costs.

10.

TERM; TERMINATION

10.1

Term. This Agreement shall commence on the Effective Date and, unless earlier
terminated pursuant to this Section 10, shall continue in effect until the
expiration of Biodel’s obligation to pay royalties hereunder.

10.2

Termination for Breach or Bankruptcy.

10.2.1

If Biodel has breached any of its obligations to pay any of the payments to
which Aegis is entitled under Article 5, and such breach shall continue for [**]
days after written notice of such breach was provided to Biodel by Aegis, Aegis
shall have the right at its option to terminate this Agreement effective at the
end of such [**] day period.

10.2.2

If a party has materially breached any of its other obligations hereunder, and
such material breach shall continue for [**] days after written notice of such
breach was provided to the breaching party by the nonbreaching party, the
nonbreaching party shall have the right at its option to terminate this
Agreement effective at the end of such [**] day period.

10.2.3

Either party may terminate this Agreement upon the occurrence of one or more of
the following:

(a)

 immediately upon written notice to the other party in the event such other
party becomes insolvent or initiates a voluntary proceeding under the U.S.
Bankruptcy Code (beginning at 11 U.S.C. 101, as amended) (the “Bankruptcy
Code”); or

(b)

 immediately upon written notice to the other party in the event such other
party becomes the subject of an involuntary proceeding under the U.S. Bankruptcy
Code and such proceeding is not dismissed or stayed within ninety (90) days of
its commencement.





20







--------------------------------------------------------------------------------

Confidential




10.3

Termination by Biodel. Biodel may terminate this Agreement at any time upon
thirty (30) days prior written notice to Aegis for any reason or no reason.

10.4

Effect of Expiration or Termination.

10.4.1

Expiration or termination of this Agreement shall be without prejudice to any
rights which shall have accrued to the benefit of a party prior to such
expiration or termination. Any provisions of this Agreement that are expressly
or by implication intended to come into or continue in force on or after the end
of the term or upon or after termination shall survive any expiration or
termination of this Agreement and shall remain in full force and effect for a
time sufficient to carry out the intent of the parties.

10.4.2

Upon expiration of this Agreement under Section 10.1, Biodel shall have a
perpetual, non-exclusive, irrevocable, fully paid-up license for the same rights
previously covered by this Agreement.

10.4.3

If Biodel elects to terminate this Agreement under Section 10.2.2, Biodel may
nevertheless continue to have the same license rights previously covered by this
Agreement, so long as Biodel continues to pay the dollar amounts otherwise
specified by this Agreement, but with Biodel having the right to credit against
said dollar amounts any actual direct damages suffered by Biodel as a result of
the breach by Aegis which gave rise to the termination under Section 10.2.2.

10.4.4

Except as may be required to exercise the license set forth in Sections 10.4.2
and 10.4.3 , promptly upon the expiration or earlier termination of this
Agreement, (a) Biodel shall destroy or return (at Aegis’ expense) to Aegis (as
Aegis shall direct) all Aegis Technology; and (b) each party shall return to the
other party all tangible items regarding the Confidential Information of the
other party and all copies thereof; provided, however, that each party shall
have the right to retain one (1) copy for its legal files for the sole purpose
of determining its obligations hereunder.

11.

GENERAL PROVISIONS

11.1

Governing Law. This Agreement shall be governed by, interpreted and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of law principles thereof.

11.2

Arbitration. Any dispute, controversy or claim initiated by either party arising
out of, resulting from or relating to this Agreement, or the performance by
either party of any obligation under this Agreement, whether before or after
termination of this Agreement, shall be finally resolved by binding arbitration.
 Whenever a party shall decide to institute arbitration proceedings, it shall
give written notice to that effect to the other party. Any such arbitration
shall be conducted under the Commercial Arbitration Rules of the American
Arbitration Association by a panel of three arbitrators appointed in accordance
with such rules. Any such arbitration shall be held in San Diego, California if
initiated by Biodel, and in New York, New York, if initiated by Aegis. The
method and manner of discovery in any such arbitration proceeding shall be
governed by the Commercial Arbitration Rules of the American Arbitration
Association. Each party shall choose one (1) arbitrator within [**] days after
receipt of notice of the intent to arbitrate. Such arbitrators shall thereafter
choose a third arbitrator within [**] days of their appointment. If one or both
of the parties fails to make a timely appointment of its





21







--------------------------------------------------------------------------------

Confidential




arbitrator, then such missing arbitrator(s) will be appointed by the American
Arbitration Association. The arbitrators shall have the authority to grant
specific performance and to allocate between the parties the costs of
arbitration in such equitable manner as they determine. The arbitrators shall
make their award and decision by majority approval, which shall be made in
accordance with the terms of this Agreement and applicable law. Judgment upon
the award so rendered may be entered in any court having jurisdiction or
application may be made to such court for judicial acceptance of any award and
an order of enforcement, as the case may be. In no event shall a demand for
arbitration be made after the date when institution of a legal or equitable
proceeding based upon such claim, dispute or other matter in question would be
barred by the applicable statute of limitations. Notwithstanding the foregoing,
either party shall have the right, without waiving any right or remedy available
to such party under this Agreement or otherwise, to seek and obtain from any
court of competent jurisdiction any interim or provisional relief that is
necessary or desirable to protect the rights or property of such party, pending
the selection of the arbitrators hereunder or pending the arbitrators’
determination of any dispute, controversy or claim hereunder. Each of the
parties agrees that if certain material obligations under this Agreement are not
performed in accordance with their specific terms or are otherwise breached, (a)
severe and irreparable damage would occur, (b) no adequate remedy at law would
exist and (c) damages would be difficult to determine. Each of the parties
agrees that, in such case, the injured party or parties shall be authorized and
entitled to seek from any court of competent jurisdiction injunctive relief,
whether preliminary or permanent, as well as any other relief permitted by
applicable law and the breaching party shall waive any requirement that such
party or parties post bond as a condition for obtaining any such relief.

11.3

Waiver. No waiver by a party hereto of any breach or default of any of the
covenants or agreements herein set forth shall be deemed a waiver as to any
subsequent and/or similar breach or default. The failure by either party to take
any action or assert any right hereunder shall in no way be construed to be a
waiver of such right, nor in any way be deemed to affect the validity of this
Agreement or any part hereof, or the right of a party to thereafter enforce each
and every provision of this Agreement.

11.4

Rights Under U.S. Bankruptcy Code. All rights and licenses granted under or
pursuant to this Agreement by Aegis are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the Bankruptcy Code, licenses to intellectual
property as defined under Section 101 of the Bankruptcy Code. Aegis agrees that
Biodel, as a licensee of such rights under this Agreement, shall retain and may
fully exercise all of its rights and elections under the U.S. Bankruptcy Code,
or any other provisions of applicable law outside the United States that provide
similar protection for intellectual property rights, subject to performance by
the Biodel of its preexisting and continuing obligations under this Agreement.
The parties further agree that, in the event that any proceeding shall be
instituted by or against Aegis under the U.S. Bankruptcy Code seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking an entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property or it shall take any action to authorize any of
the foregoing actions (each a “Proceeding”), Biodel shall have the right to
retain and enforce its rights under this Agreement, including but not limited to
the rights and licenses set forth in Sections 3.1 and 3.2 and, if Aegis fails to
supply the Material, the restriction in Section 3.3 shall not preclude Biodel
from making or having made the Material.





22







--------------------------------------------------------------------------------

Confidential




11.5

Assignment. Neither this Agreement nor any right or obligation hereunder may be
assigned or delegated, in whole or part, by either party without the prior
express written consent of the other; provided, however, that (i) Biodel may,
without the written consent of Aegis, assign this Agreement and its rights and
delegate its obligations hereunder in connection with the transfer or sale of
all or substantially all of its business related to the Product, or in the event
of its merger, consolidation, change in control or similar transaction; (ii)
Aegis may, without the written consent of Biodel, assign this Agreement and its
rights and delegate its obligations hereunder in connection with the transfer or
sale of all or substantially all of its business, or in the event of its merger,
consolidation, change in control or similar transaction; and (iii) neither party
shall unreasonably withhold, delay or condition its consent to any proposed
assignment in any situation whereby all of its rights and entitlements are
unaffected. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. Any purported assignment in violation of this Section 11.5
shall be void. For avoidance of doubt, Aegis may have the Enhancement Agents
manufactured by a third party contract manufacturer for the benefit of Aegis
and/or Biodel, which shall not be deemed to be an assignment or delegation
restricted by this Section 11.5.

11.6

Independent Contractors. The relationship of the parties hereto is that of
independent contractors. The parties hereto are not deemed to be agents,
partners or joint venturers of the others for any purpose as a result of this
Agreement or the transactions contemplated thereby.

11.7

Further Actions. Each party agrees to execute, acknowledge and deliver such
further documents and instruments and to perform all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

11.8

Notices. All requests and notices required or permitted to be given to the
parties hereto shall be given in writing, shall expressly reference the
section(s) of this Agreement to which they pertain, and shall be delivered to
the other party, effective on receipt, at the appropriate address as set forth
below or to such other addresses as may be designated in writing by the parties
from time to time during the term of this Agreement.

If to Aegis:

Aegis Therapeutics, LLC

16870 West Bernardo Drive, Suite 390

San Diego, CA 92127

Attn: Chief Executive Officer

with a copy to (which alone shall not constitute notice):

DLA Piper US LLP

4365 Executive Drive, Suite 1100

San Diego, California 92121

Attn: Knox Bell, Esq.

If to Biodel:

Biodel, Inc.





23







--------------------------------------------------------------------------------

Confidential




100 Saw Mill Rd.

Danbury, CT 06810

Attn: Chief Executive Officer




11.9

No Implied Licenses. Only licenses and rights granted expressly herein shall be
of legal force and effect. No license or other right shall be created hereunder
by implication, estoppel or otherwise.

11.10

Force Majeure. Nonperformance of a party (other than for the payment of money)
shall be excused to the extent that performance is rendered impossible by
strike, fire, earthquake, flood, governmental acts or orders or restrictions,
failure of suppliers, or any other reason where failure to perform is beyond the
reasonable control and not caused by the negligence, intentional conduct or
misconduct of the nonperforming party; provided, however, that the nonperforming
party shall use commercially reasonable efforts to resume performance as soon as
reasonably practicable.

11.11

No Consequential Damages. IN NO EVENT SHALL A PARTY BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT OR
THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING WITHOUT LIMITATION LOST PROFITS
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 11.11 IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER SECTION
9 ABOVE.

11.12

Complete Agreement. This Agreement and the Supply Agreement constitute the
entire agreement between the parties regarding the subject matter hereof, and
all prior representations, understandings and agreements regarding the subject
matter hereof, either written or oral, expressed or implied, are superseded and
shall be and of no effect; provided, however, that the terms of certain
Confidential Disclosure Agreement between Aegis and Biodel dated as of March 17,
2011, shall remain in full force and effect as to all confidential information
disclosed thereunder.

11.13

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and together shall be deemed to be one and the
same agreement. A facsimile copy of this agreement bearing the signature
(original or facsimile version) of both parties shall be binding on the parties.

11.14

Headings. The captions to the several sections hereof are not a part of this
Agreement, but are included merely for convenience of reference only and shall
not affect its meaning or interpretation.




Signature Page Next





24







--------------------------------------------------------------------------------

Confidential










IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized officers as of the Effective Date.

 

AEGIS THERAPEUTICS, LLC

 

By:

/s/ Edward T. Maggio

 

 

Edward T. Maggio, Ph.D.,

 

 

Chief Executive Officer

 

BIODEL INC.

 

By:

/s/ Gerard J. Michel

 

 

Gerard J Michel

 

 

Chief Financial Officer and

 

 

Vice President of Corporate Development

 

 

 








25







--------------------------------------------------------------------------------

Confidential




EXHIBIT A




DEFINITIONS

For purposes of this Agreement, the terms set forth in this Section 1 shall have
the respective meanings set forth below:

“Aegis” shall have the meaning set forth in the preamble to this Agreement.

“Aegis Data” shall mean any data regarding the Aegis Technology in which Aegis
has an ownership or licensable interest at any time during the term of the
Agreement, including without limitation all relevant and available sections of
the drug master file(s) for the Enhancement Agents, as filed by Aegis or its
Affiliates with the FDA or any other governmental authority from time to time;
provided however, the parties acknowledge that certain of the Contract
Manufacturer’s confidential information may not be available for disclosure to
Biodel.

“Aegis Invention” shall mean any Invention that relates to the Enhancement
Agents.

“Aegis Know-How Rights” shall mean, collectively, all trade secret and other
know-how rights relating to the Enhancement Agents which Aegis has an ownership
or licensable interest at any time during the term of the Agreement.

“Aegis Patent Rights” shall mean, collectively, (a) any patent and patent
application, which is owned by Aegis, licensed to Aegis (including pursuant to
the UAB Licensing Agreement) or otherwise controlled by Aegis or any of its
Affiliates, as of the Effective Date or during the term of this Agreement and is
necessary or useful to Exploit the Product, including without limitation those
certain patent applications listed on Exhibit 2.2.1 attached to the Agreement
and any patent rights for an Aegis Invention; (b) all patents that have issued
or in the future may issue from any of the foregoing patent applications,
including without limitation utility models, design patents and certificates of
invention; (c) all divisionals, continuations, continuations-in-part, reissues,
renewals, extensions or additions to any such patents and patent applications;
and (d) all patents and patent applications that may issue or be prepared in the
future based on Aegis Inventions, including without limitation utility models,
design patents, certificates of invention, and all divisionals, continuations,
continuations-in-part, reissues, renewals, extensions or additions to any such
patents and patent applications.

“Aegis Technology” shall mean, collectively, (a) Aegis Patent Rights; (b) Aegis
Know-How Rights; and (c) Aegis Inventions.

“Affiliate” shall mean, with respect to any person or entity, any other person
or entity that controls, is controlled by or is under common control with such
person or entity. For purposes of this Agreement, a person or entity shall be in
“control” of an entity if it owns or controls at least fifty percent (50%) of
the equity securities of the subject entity entitled to vote in the election of
directors (or, in the case of an entity that is not a corporation, for the
election of the corresponding managing authority), or otherwise has the power to
control the management and policies of such other entity.

 





26







--------------------------------------------------------------------------------

Confidential




“Agreement” shall have the meaning set forth in the preamble to this Agreement.

“Annual Net Sales” shall mean, with respect to any Annual Net Sales Period, the
Net Sales earned in such Annual Net Sales Period.

“Annual Net Sales Period” shall mean each of (a) the period from the date of the
First Commercial Sale of the first Product through December 31 of the calendar
year in which the First Commercial Sale of the first Product takes place, and
(b) each calendar year thereafter.

“Bankruptcy Code” shall have the meaning set forth in Section 10.2.3(a) of the
Agreement.

“Biodel” shall have the meaning set forth in the preamble to this Agreement.

“Biodel Data” shall have the meaning set forth in Section 6.2 of the Agreement.

“Biodel Invention” shall mean any Invention other than an Aegis Invention that
relates to the Compound or the Product.

“Biodel Patent Rights” shall mean, collectively, (a) any patent and patent
application, which is owned, licensed or otherwise controlled by Biodel or any
of its Affiliates as of the Effective Date or thereafter; (b) all patents that
have issued or in the future may issue from any of the foregoing patent
applications, including without limitation utility models, design patents and
certificates of invention; (c) all divisionals, continuations,
continuations-in-part, reissues, renewals, extensions or additions to any such
patents and patent applications; and (d) all patents and patent applications
that may issue or be prepared in the future based on Biodel Inventions,
including without limitation utility models, design patents, certificates of
invention, and all divisionals, continuations, continuations-in-part, reissues,
renewals, extensions or additions to any such patents and patent applications.

 “Commercially Reasonable Efforts” shall have the meaning set forth in Section
4.2 of the Agreement.

“Competing Product” shall mean any third party prescription pharmaceutical
product formulated with Compound, that is (i) more stable than
Compound-containing products marketed as of the Effective Date, or (ii) combined
with an injection device that enables automatic reconstitution.

“Compound” shall mean glucagon or any glucagon analog, including any isomer,
hydrates, anhydrides, solvates, esters, salt forms, free acids or bases,
prodrugs, complexes or polymorphs.

“Confidential Information” shall mean, with respect to a party, all information
(and all tangible and intangible embodiments thereof), that is owned or
controlled by such party, is disclosed by or on behalf of such party to the
other party pursuant to this Agreement, and (if disclosed in writing or other
tangible medium) is marked or identified as confidential at the time of
disclosure to the receiving party or (if otherwise disclosed) is identified as
confidential at the time of disclosure to the receiving party and described as
such in writing within [**] days after





27







--------------------------------------------------------------------------------

Confidential




such disclosure. Notwithstanding the foregoing, Confidential Information of a
party shall not include information which, and only to the extent, the receiving
party can establish by written documentation (a) has been generally known prior
to disclosure of such information by the disclosing party to the receiving
party; (b) has become generally known, without the fault of the receiving party,
subsequent to disclosure of such information by the disclosing party to the
receiving party; (c) has been received by the receiving party at any time from a
source, other than the disclosing party, rightfully having possession of and the
right to disclose such information free of confidentiality obligations; (d) has
been otherwise known by the receiving party free of confidentiality obligations
prior to disclosure of such information by the disclosing party to the receiving
party; or (e) has been independently developed by employees or others on behalf
of the receiving party without use of such information disclosed by the
disclosing party to the receiving party (each, a “Confidentiality Exception ”).

“Confidentiality Exception” shall have the meaning set forth in the preceding
definition.

“Contract Manufacturer” shall mean a third-party company with whom Aegis
contracts to have manufactured for Aegis the Material and any other Enhancement
Agents which Aegis supplies to Biodel.

 “Development Program” shall mean the development program described in the Work
Plan.

“Discounting” shall have the meaning set forth in Section 5.3.3 of the
Agreement.

“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

“Encumbrance” shall mean any lien, mortgage, deed of trust, pledge, security
interest, charge, condition, equitable interest, right of first refusal,
community property interest, covenant, option, title defect, claim, restriction,
variance, exception, license, or other adverse claim or interest or encumbrance
of any kind or nature whatsoever, whether or not perfected, including any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership.

“Enhancement Agents” shall mean Aegis’s proprietary chemically synthesizable
delivery enhancement agents (including without limitation the Intravail®
absorption enhancement and ProTek® stabilization agents), that, among other
things, allow non-invasive systemic delivery of potent peptide, protein, and
small and large molecule drugs.

“Exploit,” “Exploiting” or “Exploitation” shall mean to develop, make, have
made, use, sell, have sold, offer for sale, import, export and/or otherwise
commercialize and dispose of.

“FDA” shall mean the Food and Drug Administration of the United States, or the
successor thereto.

1.1

“Field” shall mean the diagnosis, prevention, treatment and/or control of any
and all human disease indications.





28







--------------------------------------------------------------------------------

Confidential




“First Commercial Sale” shall mean, with respect to a Product, the first sale
for use or consumption by the general public of such Product.

“GMP” shall mean Good Manufacturing Practices, as specified by FDA.

“IND” shall mean an investigational new drug application or similar application
which is required to be filed with the FDA prior to commencing a clinical
investigation of a drug pursuant to 21 CFR 312.

“Indemnitee” shall have the meaning set forth in Section 9.3 of the Agreement.

“Invention” shall mean any invention, discovery, know-how, technology or other
enhancement, whether or not patentable that is made or conceived by employees or
others on behalf of Aegis, Biodel or both, in connection with the performance
of, and during the term of, this Agreement or any of the Prior Agreements.

“Law” shall mean any federal, state or local law, statute or ordinance, or any
rule, regulation, or published guidelines promulgated by any governmental
authority, including the United States Food, Drug and Cosmetic Act and
applicable regulations promulgated thereunder.

“Agreement” shall mean the agreement pursuant to which Aegis grants certain
exclusive license rights for Biodel to use the Aegis Technology for the Product
in the Field.

“Major Jurisdictions” shall mean the countries listed in Exhibit 7.1.1.

“Material” shall mean the Aegis product known as Intravail® and/or ProTek®
stabilization agents, as further described in Exhibit B to the Supply Agreement.

“Material Tox Studies” shall have the meaning set forth in Section 4.3.3 of the
Agreement.

“Minimum Quarterly Payment” shall have the meaning set forth in Section 5.2.5 of
the Agreement.

“NDA” shall mean a New Drug Application, Biologics License Application, Product
License Application, or similar application which is required to be filed with
the FDA to obtain a marketing approval of a Product in the United States.

“Net Sales” shall mean, with respect to any Product, the gross amount billed by
Biodel, its sublicensees and their respective Affiliates for the Product less
the following: (i) normal and customary trade, quantity and/or cash discounts,
returns or credits (including due to rejections, defects or recalls of the
Product or because of rebates or retroactive price adjustments), allowances,
rebates and charge-backs, to the extent actually accrued; (ii) sales taxes,
value-added taxes, excise or use taxes, tariffs, duties and customs fees and
other taxes (excluding income taxes), duties or other governmental charges
imposed with respect to sales of the Product which are actually paid; and (iii)
freight, postage, shipping, insurance and other transportation expenses
associated with the Product which are itemized in the gross amount billed and
are actually paid





29







--------------------------------------------------------------------------------

Confidential




by Biodel or its Affiliates or sublicensees. All calculations shall be made in
accordance with U.S. generally accepted accounting principles.

“Prior Agreements” shall mean that certain Development Agreement between Aegis
and Biodel dated as of June 9, 2011 as amended effective October 27, 2011, and
that certain Confidential Disclosure Agreement between Aegis and Biodel dated as
of March 17, 2011.

“Proceeding” shall have the meaning set forth in Section 11.4 of the Agreement.

“Product” shall mean any product for use in the Field, comprising the Compound
and formulated using the Enhancement Agents.

“Royalty Term” shall mean, with respect to a Product in a country, a period
which is the longer of: (a) if the manufacture, use or sale of such Product in
such country is covered by a Valid Claim, the term for which such Valid Claim
remains in effect, or (b) the earlier of (i) fifteen (15) years after the date
of the First Commercial Sale of such Product in such country or (ii) when such
Product becomes subject to generic equivalent product direct competition and
which competition causes a permanent price reduction of at least [**]% for such
Product.

“Subject Biodel Data” shall have the meaning set forth in Section 6.2 of the
Agreement.

“Sublicense Fee” shall have the meaning set forth in Section 5.7 of the
Agreement.

“Sublicense Rate” shall have the meaning set forth in Section 5.7 of the
Agreement.

“Sublicense Revenue” shall have the meaning set forth in Section 5.7 of the
Agreement.

“Supply Agreement” shall mean the agreement between Aegis and Biodel pursuant to
which Aegis supplies and sells to Biodel quantities of the Material and other
Enhancement Agents which the Parties shall negotiate in good faith within [**]
days of the Effective Date of this agreement.

“Term” shall have the meaning set forth in Section 10.1 of the Agreement.

“Territory” shall be worldwide.

“UAB” shall mean The UAB Research Foundation, a not-for-profit corporation.

“UAB Licensing Agreement” shall mean the Licensing Agreement between Aegis and
UAB, effective February 12, 2004, a true and correct copy of which (redacted of
financial terms) is attached hereto as Exhibit C.

“Valid Claim” shall mean, on a country-by-country basis, either (a) a claim of
an issued and unexpired patent in any Aegis Technology, which has not been held
permanently revoked, unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise, or (b) a claim of a
pending patent application in any Aegis Technology, which claim was filed in
good





30







--------------------------------------------------------------------------------

Confidential




faith and has not been abandoned or finally disallowed without the possibility
of appeal or refiling of such application, and in any event has not been pending
for more than [**] years.

“Work Plan” shall have the meaning set forth in Section 4.1.1 of the Agreement.

“Work Proposal” shall have the meaning set forth in Section 4.1.2 of the
Agreement.








31







--------------------------------------------------------------------------------

Confidential




EXHIBIT 2.2.1




AEGIS PATENT RIGHTS

All patents and applications below are owned by Aegis with the exception of
those with a red asterisk (*) which are owned by the University of Alabama
Research Foundation and have been licensed to Aegis.




Reference #

Title

CNTRY

Serial #

Filed Date

Patent #

Issue Date

Status

Expiration

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]





1







--------------------------------------------------------------------------------

Confidential







Reference #

Title

CNTRY

Serial #

Filed Date

Patent #

Issue Date

Status

Expiration

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]





2







--------------------------------------------------------------------------------

Confidential







Reference #

Title

CNTRY

Serial #

Filed Date

Patent #

Issue Date

Status

Expiration

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]





3







--------------------------------------------------------------------------------

Confidential







Reference #

Title

CNTRY

Serial #

Filed Date

Patent #

Issue Date

Status

Expiration

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]





4







--------------------------------------------------------------------------------

Confidential







Reference #

Title

CNTRY

Serial #

Filed Date

Patent #

Issue Date

Status

Expiration

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]











5







--------------------------------------------------------------------------------







EXHIBIT 2.2.5




UAB LICENSING AGREEMENT - REDACTED

[TO BE ATTACHED]




















--------------------------------------------------------------------------------







EXHIBIT 5.1.2




A-3 ENHANCEMENT AGENT SAFETY STUDIES AND COST

Stage

Study

~ Timing

Cost

Stage 1

[**]

[**]

[**]

Stage 2

 

 

 

 

[**]

[**]

[**]

 

[**]

[**]

[**]

 

[**]

[**]

[**]

 

[**]

[**]

[**]

 

 

Total

[**]

Stage 3

 

 

 

 

[**]

[**]

[**]

 

·

[**]

[**]

[**]

 

[**]

[**]

[**]

 

[**]

[**]

[**]

 

[**]

[**]

[**]

 

 

Total

[**]

















--------------------------------------------------------------------------------







EXHIBIT 7.1.1




MAJOR JURISDICTIONS




To be mutually agreed to by the Parties within [**] days of the Effective Date.

 

















--------------------------------------------------------------------------------